Exhibit 10.2

Opening Transaction

 

To:    FXCM Inc. A/C:    [Insert Account Number] From:    [—] Re:    Convertible
Bond Hedge Transaction Ref. No:    [Insert Reference Number] Date:    May 28,
2013

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [—] (“Dealer”) and FXCM
Inc. (“Counterparty”). This communication constitutes a “Confirmation” as
referred to in the Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of June 3, 2013
between Counterparty and The Bank of New York Mellon, as trustee (the
“Indenture”) relating to the USD150,000,000 principal amount of 2.25%
convertible senior notes due June 15, 2018 (the “Convertible Notes”). In the
event of any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern. References herein to sections of
the Indenture are based on the draft of the Indenture most recently reviewed by
the parties at the time of execution of this Confirmation. If any relevant
sections of the Indenture are changed, added or renumbered between the execution
of this Confirmation and the execution of the Indenture, the parties will amend
this Confirmation in good faith to preserve the economic intent of the parties
based on the draft of the Indenture so reviewed. The parties further acknowledge
that references to the Indenture herein are references to the Indenture as in
effect on the date of its execution and if the Indenture is amended following
its execution, any such amendment will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing. The Transaction is
subject to early unwind if the closing of the Convertible Notes is not
consummated for any reason, as set forth below in Section 8(j).

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement, as published by ISDA,



--------------------------------------------------------------------------------

as if Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for the election of US Dollars (“USD”)
as the Termination Currency). The Transaction shall be the only Transaction
under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

   May 28, 2013

Effective Date:

   June 3, 2013

Option Style:

   Modified American, as described under “Procedures for Exercise” below.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The Class A Common Stock of Counterparty, par value USD0.01 per share (Ticker
Symbol: “FXCM”).

Number of Options:

   150,000, equal to the number of Convertible Notes in denominations of
USD1,000 principal amount issued by Counterparty on the closing date for the
initial issuance of the Convertible Notes.

Applicable Percentage:

   [—]%

Option Entitlement:

   As of any date, a number of Shares per Option equal to the (x) Applicable
Percentage multiplied by (y) the Conversion Rate (as defined in, and determined
pursuant to, the Indenture, but without regard to any adjustments to the
Conversion Rate determined pursuant to Section 14.03 or 14.04(h) of the
Indenture) as of such date.

Strike Price:

   As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by clause (y) of the
definition of Option Entitlement as of such date.

Number of Shares:

   The product of the Number of Options and the Option Entitlement.

Premium:

   [—]

Premium Payment Date:

   The Effective Date

Exchange:

   The New York Stock Exchange

Related Exchange:

   All Exchanges Procedures for Exercise:   

Exercise Date:

   Each Conversion Date.

 

2



--------------------------------------------------------------------------------

Conversion Date:

   Each “Conversion Date” (as defined in, and determined pursuant to, the
Indenture) occurring during the Exercise Period for Convertible Notes (such
Convertible Notes, each in denominations of USD1,000 principal amount, the
“Relevant Convertible Notes” for such Conversion Date).

Exercise Period:

   The period from and excluding the Trade Date to and including the Expiration
Date.

Expiration Date:

   The earlier of (i) the last day on which any Convertible Notes remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in, and
determined pursuant to, the Indenture).

Automatic Exercise on Conversion Dates:

   On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Notes for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised, subject to “Notice of
Exercise” below.

Notice Deadline:

   In respect of any exercise of Options hereunder, the Scheduled Trading Day
immediately preceding the first Scheduled Trading Day of the relevant
“Observation Period” (as defined in the Indenture), subject to “Notice of
Exercise” below; provided that in the case of any exercise of Options hereunder
in connection with the conversion of any Relevant Convertible Notes for any
Conversion Date occurring during the period starting on March 15, 2018 (the
“Final Conversion Period”), the Notice Deadline shall be the Business Day
immediately following such Conversion Date.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment or delivery in respect of any
exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 5:00 PM, New York City time, on the Notice Deadline in respect of such
exercise of (i) the number of Options being exercised on such Exercise Date,
(ii) the scheduled settlement date under the Indenture for the Relevant
Convertible Notes for the related Conversion Date, (iii) the first Scheduled
Trading Day of the Observation Period for such Relevant Convertible Notes and
(iv) the “Cash Percentage” (as defined in, and determined pursuant to, the
Indenture), if any, for such Relevant Convertible Notes; provided that in the
case of any exercise of Options hereunder in connection with the conversion of
any Relevant Convertible Notes for any Conversion Date occurring during the
Final Conversion Period, the content of such notice shall be as set forth in
clause (i) and (iv)

 

3



--------------------------------------------------------------------------------

   above. For the avoidance of doubt, if Counterparty fails to give such notice
when due in respect of any exercise of Options hereunder, Dealer’s obligation to
make any payment or delivery in respect of such exercise shall be permanently
extinguished, and late notice shall not cure such failure; provided that,
notwithstanding the foregoing, such notice shall be effective if given after the
deadline specified above but prior to 5:00 P.M., New York City time, on the
fifth Scheduled Trading Day after such date, in which case the Calculation Agent
shall have the right to adjust the Delivery Obligation to capture the economic
effect on the Dealer’s commercially reasonable hedging activities, including the
unwinding thereof, in relation to the Transaction as a result of its not having
received such notice prior to the notice deadline.

Dealer’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

Giving Notice:

   To: [—] Settlement Terms:   

Settlement Date:

   For any Exercise Date, the settlement date for the Shares to be delivered in
respect of the Relevant Convertible Notes for the Conversion Date occurring on
such Exercise Date under the terms of the Indenture; provided that the
Settlement Date shall not be prior to the latest of (i) the date one Settlement
Cycle following the final day of the relevant Observation Period, (ii) the
Exchange Business Day immediately following the date on which Counterparty gives
notice to Dealer of such Settlement Date prior to 5:00 PM, New York City time,
and (iii) the Exchange Business Day immediately following the date Counterparty
provides the Notice of Delivery Obligation prior to 5:00 PM, New York City time.

Delivery Obligation:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date (i) a number of Shares equal to the Applicable Percentage multiplied by the
aggregate “Daily Share Amount” that Counterparty is obligated to deliver to the
holder(s) of the Relevant Convertible Notes for such Conversion Date determined
pursuant to Section 14.02 of the Indenture (except that such aggregate Daily
Share Amount shall be determined without taking into consideration any rounding
pursuant to Section 14.02 of the Indenture and shall be rounded down to the
nearest whole number) and cash in lieu of fractional shares, if any, resulting
from such rounding and (ii) an amount in cash equal to the

 

4



--------------------------------------------------------------------------------

   Applicable Percentage multiplied by the sum of the “Daily Net Cash Portions”
(as defined in, and determined pursuant to, the Indenture) that Counterparty is
obligated to deliver to the holder(s) of the Relevant Convertible Notes for such
Conversion Date determined pursuant to Section 14.02 of the Indenture, in the
case of (i) and (ii), based on the applicable Cash Percentage under the
Indenture (such Shares and/or cash, the “Convertible Obligation”); provided that
the Convertible Obligation shall be determined excluding any Shares and/or cash
that Counterparty is obligated to deliver to holder(s) of the Relevant
Convertible Notes as a direct or indirect result of any adjustments to the
Conversion Rate pursuant to Sections 14.03 or 14.04(h) of the Indenture and any
interest payment that Counterparty is (or would have been) obligated to deliver
to holder(s) of the Relevant Convertible Notes for such Conversion Date; and
provided further that if such exercise relates to the conversion of Relevant
Convertible Notes in connection with which holders thereof are entitled to
receive additional Shares and/or cash determined pursuant to the adjustments to
the Conversion Rate set forth in Section 14.03 of the Indenture, then,
notwithstanding the foregoing, the Delivery Obligation shall include such
additional Shares and/or cash, except that the Delivery Obligation shall be
capped so that the value of the Delivery Obligation for the Options exercised on
such Exercise Date (with the value of any Shares included in the Delivery
Obligation determined by the Calculation Agent using the “Daily VWAP” (as
defined in the Indenture on the last day of the relevant Observation Period)
does not exceed the amount (the “Fair Value Cap”) as determined by the
Calculation Agent that would be payable by Dealer pursuant to Section 6 of the
Agreement if such Conversion Date were an Early Termination Date resulting from
an Additional Termination Event with respect to which the Transaction (except
that, for purposes of determining such amount, (x) the Number of Options shall
be deemed to be equal to the number of Options exercised on such Exercise Date
and (y) such amount payable will be determined as if Section 14.03 of the
Indenture were deleted and, for the avoidance of doubt, such amount will be
determined taking into account the Applicable Percentage) was the sole Affected
Transaction and Counterparty was the sole Affected Party (determined without
regard to Section 8(a) of this Confirmation). For the avoidance of doubt, if the
“Daily Conversion Value” (as defined in, and determined pursuant to, the
Indenture) for each of the VWAP Trading Days (as defined in the Indenture)
occurring in the relevant Observation Period is less than or equal to USD25.00,
Dealer will have no delivery obligation hereunder in respect of the related
Exercise Date.

 

5



--------------------------------------------------------------------------------

Notice of Delivery Obligation:

   No later than the Exchange Business Day immediately following the last day of
the relevant Observation Period), Counterparty shall give Dealer notice of the
final number of Shares and/or cash comprising the relevant Convertible
Obligation; provided that, with respect to any Exercise Date occurring during
the Final Conversion Period, Counterparty may provide Dealer with a single
notice of the aggregate number of Shares and/or cash comprising the Convertible
Obligations for all Exercise Dates occurring during such period (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise or Dealer’s obligations with respect to Delivery Obligation,
each as set forth above, in any way). In addition, for the avoidance of doubt,
such final number of Shares in such notice shall not be the basis for
determining the Delivery Obligation. With respect to any conversion of Relevant
Convertible Notes to which the second proviso to “Delivery Obligation” above
applies, the Calculation Agent shall notify Counterparty of the Fair Value Cap
as promptly as practicable and in no event later than the Exchange Business Day
immediately following the day on which Dealer receives the Notice of Delivery
Obligation from Counterparty.

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will
be applicable as if “Physical Settlement” applied to the Transaction; provided
that the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist solely as a result of the fact that Buyer is the
issuer of the Shares.

Restricted Certificated Shares:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares in certificated form representing the
Number of Shares to be Delivered to Counterparty in lieu of delivery through the
Clearance System. Adjustments:   

Method of Adjustment:

   Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence
of any event or condition set forth in Sections 14.04(a)-(e) of the Indenture
(an “Adjustment Event”), the Calculation Agent shall make the corresponding
adjustment in respect of any one or more of the Number of Options,

 

6



--------------------------------------------------------------------------------

   the Option Entitlement and any other variable relevant to the exercise,
settlement or payment of the Transaction, to the extent an analogous adjustment
is made under the Indenture; provided that, notwithstanding the foregoing, if
the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that involves an exercise of discretion by Counterparty or its board
of directors (including, without limitation, pursuant to Section 14.04(c) of the
Indenture or in connection with any proportional adjustment or the determination
of the fair value of any securities, property, rights or other assets), then in
each such case, the Calculation Agent will determine the adjustment to be made
to any one or more of the Strike Price, Number of Options, Option Entitlement
and any other variable relevant to the exercise, settlement or payment for the
Transaction in a commercially reasonable manner. Promptly upon the occurrence of
any Adjustment Event, Counterparty shall notify the Calculation Agent of such
Adjustment Event; and once the adjustments to be made to the terms of the
Indenture and the Relevant Convertible Notes in respect of such Adjustment Event
have been determined, Counterparty shall, promptly notify the Calculation Agent
in writing of the details of such adjustments. Extraordinary Events:   

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 14.07 of the
Indenture.

Consequences of Merger Events:

   Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence
of a Merger Event, the Calculation Agent shall make the corresponding adjustment
in respect of any adjustment under, and made pursuant to the terms of, the
Indenture to any one or more of the nature of the Shares, the Number of Options,
the Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction, to the extent an analogous adjustment
is made under, and pursuant to the terms of, the Indenture in respect of such
Merger Event; provided that such adjustment shall be made without regard to any
adjustment to the Conversion Rate for the issuance of additional Shares as set
forth in Section 14.03 or 14.04(h) of the Indenture; provided further that if
(i) the consideration for the Shares includes (or, at the option of a holder of
the Shares, may include) shares of an entity or person that is not a corporation
or is not organized under the laws of the United States, any State thereof or
the District of Columbia or (ii) the counterparty to the Transaction following
such Merger Event will not be

 

7



--------------------------------------------------------------------------------

   a corporation or will not be the Issuer following such Merger Event, then
Cancellation and Payment (Calculation Agent Determination) may apply at Dealer’s
sole election.

Notice of Merger Consideration:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the relevant effective date of
such Merger Event determined pursuant to Section 14.07 of the Indenture) of the
Merger Event) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration received by the holders of Shares entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Shares in any Merger Event who affirmatively make such an
election and (ii) the details of the adjustment made under the Indenture in
respect of such Merger Event.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

For the avoidance of doubt, whenever the Dealer, Calculation Agent or
Determining Party is called upon to determine an amount or make an adjustment
pursuant to the terms of this Confirmation or the Equity Definitions to take
into account the effect of an event, the Dealer, Calculation Agent, or
Determining Party shall make such adjustment or determination by reference to
the effect of such event, assuming that the Dealer maintains a commercially
reasonable hedge position.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or public announcement or statement of the formal
or informal interpretation”, (ii) immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by Hedging
Party on the Trade Date”, (iii) adding the words “(including, for the avoidance
of doubt and without limitation, adoption or

 

8



--------------------------------------------------------------------------------

   promulgation of new regulations authorized or mandated by existing statute)”
after the word “regulation” in the second line thereof and (iv) adding the words
“or any Hedge Positions” after the word “Shares” in the clause (X) thereof.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Applicable; provided that:    Section 12.9(a)(v) of the Equity Definitions is
hereby modified by inserting the following two phrases at the end of such
Section:    “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”

Hedging Party:

   Dealer

Determining Party:

   Dealer

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3. Calculation Agent:

   Dealer. The Calculation Agent shall, upon reasonable written request by
either party, provide a written explanation of any calculation or adjustment
made by it, including, where applicable, a description of the methodology and
data applied, it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary models used by it for such calculation.

4. Account Details:

  

Dealer Payment Instructions:

  

[—]

  

Counterparty Payment Instructions:

  

To be provided by Counterparty.

  

5. Offices:

The Office of Dealer for the Transaction is:

[—]

The Office of Counterparty for the Transaction is:

55 Water Street, 50th Floor

New York, New York 10041

 

9



--------------------------------------------------------------------------------

6. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

David S. Sassoon

General Counsel & Secretary

55 Water Street, 50th Floor

New York, New York 10041

(646) 512-4284 Fax

(646) 432-2997 phone

dsassoon@fxcm.com

 

  (b) Address for notices or communications to Dealer:

[—]

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) none of Counterparty and its officers and directors
is aware of any material nonpublic information regarding Counterparty or the
Shares and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”))
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument other than the Transaction)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, provided that this clause will not apply
to Share Option transactions entered into with Dealer or [—] in connection with,
or substantially concurrently with, the Convertible Notes.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity.

(iv) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction.

(v) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or to otherwise violate the Exchange Act.

(vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

10



--------------------------------------------------------------------------------

(vii) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Shares hereunder in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

(viii) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 2 of the Purchase Agreement between Issuer and
Credit Suisse Securities (USA) LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as representatives of the initial purchasers party thereto, are
true and correct as of the Trade Date and the Effective Date and are hereby
deemed to be repeated to Dealer as if set forth herein.

(b) Each of Dealer and Counterparty represents to the other party that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date (containing customary exceptions and qualifications) and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement.

 

11



--------------------------------------------------------------------------------

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Dealer to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, between the hours
of 9:00 A.M. and 4:00 P.M. New York City time on the relevant merger date,
announcement date, Early Termination Date or date of cancellation or termination
in respect of an Additional Disruption Event (“Notice of Share Termination”);
provided that if Counterparty does not elect to require Dealer to satisfy its
Payment Obligation by the Share Termination Alternative, Dealer shall have the
right, in its sole discretion, to elect to satisfy its Payment Obligation by the
Share Termination Alternative, notwithstanding Counterparty’s failure to elect;
and provided further that Counterparty shall not have the right to so elect
(but, for the avoidance of doubt, Dealer shall have the right to so elect) in
the event of (i) an Insolvency, a Nationalization or a Merger Event, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, which Event of Default or Termination Event resulted from an event or
events within Counterparty’s control. Upon such Notice of Share Termination, the
following provisions shall apply on the Scheduled Trading Day immediately
following the relevant merger date, announcement date, Early Termination Date or
date of cancellation or termination in respect of an Additional Disruption
Event, as applicable:

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events” above, Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation. Share Termination Delivery   
Property:    A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of the aggregate amount of
a security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event. If such Insolvency,
Nationalization or Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash. Other applicable provisions:    If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9, 9.11
and 9.12 of the Equity Definitions will be

 

12



--------------------------------------------------------------------------------

   applicable as if “Physical Settlement” applied to the Transaction, except
that all references to “Shares” shall be read as references to “Share
Termination Delivery Units”; provided that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Buyer is the issuer of any Share Termination Delivery Units (or any
part thereof).

In the event that (i) an Early Termination Date occurs or is designated with
respect to the Transaction as a result of a Termination Event or an Event of
Default (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Agreement) and, as a result, Counterparty owes to Dealer an
amount calculated under Section 6(e) of the Agreement, or (ii) Counterparty owes
to Dealer, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions,
an amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

(b) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer based on the advice of counsel, the Shares
(the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction cannot be sold in the U.S. public market
by Dealer without registration under the Securities Act, Counterparty shall, at
its election: (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance reasonably satisfactory to
Dealer and Counterparty, substantially in the form of a customary underwriting
agreement for a registered secondary offering of similar size, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities of similar size, (C) provide customary disclosure opinions of
nationally recognized outside counsel to Counterparty in a form customarily
addressed to underwriters in registered underwritten offerings, containing
customary assumptions and qualifications of such outside counsel, each as
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form as those customarily
provided to underwriters of registered offerings of equity securities of similar
size and (E) afford Dealer a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwriters
of underwritten offerings of equity securities of similar size; provided,
however, that if Dealer, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(b) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, to enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size, in form and substance
reasonably satisfactory to Dealer and Counterparty, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), opinions and certificates and
such other documentation as is customary for private placements agreements for
private placements of equity securities of similar size, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments in a commercially reasonable manner to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Dealer for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Dealer. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page FXCM <equity> VAP (or any successor thereto) in respect
of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange
Business Day (or if such volume-weighted average price is unavailable, the
market value of one Share on such Exchange Business Day, as determined by the
Calculation Agent using a volume-weighted method). For the avoidance of doubt,
under no circumstances shall Counterparty be obligated to make the election
described in clause (iii) of this Section 8(b).

 

13



--------------------------------------------------------------------------------

(c) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) greater than 12% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(c) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all reasonable expenses (including reasonable counsel fees
and expenses) as they are incurred (after notice to Counterparty) in connection
with the investigation of, preparation for or defense or settlement of any
pending or threatened claim or any action, suit or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto and whether or not such
claim, action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. Counterparty shall be relieved from liability to the extent that
an Indemnified Person fails to notify Counterparty as soon as reasonably
practicable of any action commenced against it in respect of which indemnity may
be sought hereunder. Counterparty shall not be liable for any settlement of any
proceeding effective without its written consent. This indemnity shall survive
the completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction made pursuant to this Confirmation
or the Agreement shall inure to the benefit of any permitted assignee of Dealer.

(d) Additional Termination Events.

(i) The occurrence of (A) an event of default with respect to Counterparty under
the terms of the Convertible Notes as set forth in, and determined for the
purposes of the Transaction pursuant to, Section 6.01 of the Indenture that
results in an acceleration of the Convertible Notes or (B) an Amendment Event
shall be an Additional Termination Event with respect to which the Transaction
is the sole Affected Transaction and Counterparty is the sole Affected Party,
and Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement; provided that in the case of an
Amendment Event, such right to designate an Early Termination Date shall be
automatically extinguished after 30 days following Dealer’s obtaining knowledge
of the occurrence of such Amendment Event.

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior consent of Dealer,
such consent not be unreasonably withheld.

(ii) If any Note Repurchase Event occurs, (A) Counterparty shall notify Dealer
as promptly as reasonably practicable of such event, (B) such an event shall be
an Additional Termination Event, (C) an Early Termination Date shall be deemed
to occur automatically on the date of such notice with respect to a portion of
the Transaction relating to a number of Units equal to the number of Convertible
Notes in denominations of USD1,000 principal amount so repurchased, exchanged or
repaid in connection with such Note Repurchase Event (the “Affected Portion”),
but payment of the Close-out Amount in respect of such Early Termination Date
shall not be due until one Settlement Cycle following the last Exchange Business
Day of the time period described in clause (E) below, (D) Counterparty shall be
deemed the sole Affected Party

 

14



--------------------------------------------------------------------------------

and the Affected Portion shall be deemed the sole Affected Transaction, and
(E) the Calculation Agent may reasonably determine the Close-out Amount in
connection with such Additional Termination Event using a volume-weighted
average price determined over a time period reasonably determined by Dealer in a
commercially reasonable manner based on the period of time necessary to unwind a
commercially reasonable hedge position of the Transaction.

“Note Repurchase Event” means the occurrence of any of the following:

 

  (1) any Convertible Notes are repurchased (whether in connection with or as a
result of a fundamental change, howsoever defined, or for any other reason) by
Counterparty or any of its subsidiaries;

 

  (2) any Convertible Notes are delivered to Counterparty in exchange for
delivery of any property or assets of Counterparty or any of its subsidiaries
(howsoever described);

 

  (3) any principal of any of the Convertible Notes is repaid prior to the final
maturity date of the Convertible Notes (whether following acceleration of the
Convertible Notes or otherwise); or

 

  (4) any Convertible Notes are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction.

For the avoidance of doubt, in the case of each of clauses (1) through (4),
conversions of the Convertible Notes pursuant to the terms of the Indenture
shall not constitute a Note Repurchase Event.

(e) Right to Extend. Dealer may postpone any Settlement Date or any other date
of valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Delivery Obligation), if Dealer determines, in its reasonable discretion
based on the advice of counsel, that such extension is reasonably necessary or
appropriate to preserve Dealer’s commercially reasonable hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market
or the stock borrow market or other relevant market or to enable Dealer to
effect purchases of Shares in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.

(f) Staggered Settlement. Dealer may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
one or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the date that follows
such Nominal Settlement Date, but not prior to the relevant Conversion Date) or
delivery times and how it will allocate the Shares it is required to deliver
under “Delivery Obligation” (above) among the Staggered Settlement Dates or
delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(g) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld; provided
that Dealer may transfer or assign without any consent of Counterparty its
rights and obligations hereunder, in whole or in part, to (i) any of its
affiliates of credit quality no weaker than that of Dealer; provided further
that at any time at which (1) the Equity Percentage exceeds 9% or (2) Dealer,
Dealer Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under Section 203 of the Delaware General Corporation
Law (the “DGCL Takeover Statute”) or any state or federal bank holding company
or banking laws, or other federal, state or local regulations or regulatory

 

15



--------------------------------------------------------------------------------

orders applicable to ownership of Shares (“Applicable Laws”), owns, beneficially
owns, constructively owns, controls, holds the power to vote or otherwise meets
a relevant definition of ownership in excess of a number of Shares equal to
(x) the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) of a Dealer Person under Applicable Laws (including,
without limitation, “interested stockholder” or “acquiring person” status under
the DGCL Takeover Statute) and with respect to which such requirements have not
been met or the relevant approval has not been received minus (y) 1% of the
number of Shares outstanding on the date of determination (either such condition
described in clause (1) or (2), an “Excess Ownership Position”), if Dealer, in
its reasonable discretion, is unable to effect a transfer or assignment to a
third party in accordance with the requirements set forth above after using its
commercially reasonable efforts on pricing terms reasonably acceptable to Dealer
such that an Excess Ownership Position no longer exists, Dealer may designate
any Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Excess Ownership
Position no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 8(a)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act and all persons who may form a “group” (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) with Dealer (collectively, “Dealer Group”)
“beneficially own” (within the meaning of Section 13 of the Exchange Act)
without duplication on such day and (B) the denominator of which is the number
of Shares outstanding on such day.

(h) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between the parties hereto, by operation of law or otherwise.

 

16



--------------------------------------------------------------------------------

(j) Early Unwind. In the event the sale by Counterparty of the Convertible Notes
is not consummated with the initial purchasers for any reason by the close of
business in New York on June 3, 2013 (or such later date as agreed upon by the
parties, which in no event shall be later than June 10, 2013) (June 3, 2013 or
such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Counterparty thereunder shall be cancelled and terminated and
(ii) Counterparty shall reimburse Dealer for any reasonable costs or expenses
(including market losses) relating to the unwinding of Dealer’s commercially
reasonable hedging activities in connection with the Transaction (including any
reasonable loss or cost incurred as a result of its terminating, liquidating,
obtaining or reestablishing any commercially reasonable hedge or related trading
position), which shall be paid in cash or Shares at the option of the
Counterparty (and if paid in Shares, (i) with the market valuation of such
Shares being determined in a commercially reasonable manner by the Calculation
Agent including any liquidity discount if the Shares are not subject to an
effective registration statement, (ii) the provisions of Section 8(b) of this
Confirmation will be applicable as if the shares delivered were Hedge Shares and
(iii) the Counterparty will not be obligated to deliver more than [—] shares
pursuant to this provision (which number shall be subject to adjustment
hereunder as a result of a Potential Adjustment Event, but only to the extent
such adjustments are within the Company’s control)). The amount of any such
reimbursement shall be determined by Dealer in its sole good faith discretion.
Following such termination, cancellation and payment, each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may perform such obligations to
the extent it does not result in any additional costs, taxes, fees, or losses to
Counterparty. Dealer shall be discharged of its obligations to Counterparty to
the extent of any such performance.

(l) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(m) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(n) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF COUNTERPARTY OF ITS AFFILIATES OR
DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(o) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof.

(p) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

 

17



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to [—].

 

Yours faithfully, [—]   By:  

 

  Name:   Title:

 

Agreed and Accepted By: FXCM INC. By:  

 

  Name:   Title:

 

18